Citation Nr: 1501191	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the period beginning January 22, 2007, and in excess of 20 percent for the period beginning January 11, 2013, for a service-connected right shoulder disability.

2.  Entitlement to service connection for a bilateral arm disability (to include numbness and loss of strength).

3.  Entitlement to service connection for a bilateral leg disability (to include numbness, loss of strength, arthritis).

4.  Entitlement to service connection for a pelvic disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for residuals of a head trauma, to include dizziness, light headedness and a memory loss condition.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1981, February 1991 to January 1992 and February 2003 to June 2004, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this claim now resides with the VA RO in Indianapolis, Indiana.

The issues currently before the Board were previously before the Board in October 2012 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board notes that in October 2012 the issue of entitlement to service connection for headaches was before the Board.  In a May 2013 rating decision the VA Appeals Management Center (AMC) granted service connection for headaches.  As this is considered a full grant of the benefit sought on appeal, the issue is no longer before the Board.

The Board also notes that in October 2012 the issue of entitlement to service connection for an unspecified joint condition was before the Board.  A review of the record shows that the Veteran has reported symptoms including pain of the right shoulder, neck, back, pelvis, and bilateral knees.  

As the Veteran's complaints of joint pain are included in other issues on appeal, the Board will not address separately the issue of entitlement to service connection for an unspecified joint condition. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

Unfortunately, another remand is required before deciding the issues of entitlement to service connection for a bilateral leg disability, a pelvic disability and a TDIU.  The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologizes for the delay in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was manifested by limitation of motion of the major extremity to midway between the side and shoulder level.

2.  Giving him the benefit of the doubt, the Veteran's bilateral arm disability, neck disability and back disability are etiologically related to his active duty service.

3.  The Veteran does not suffer from residuals of a traumatic brain injury (TBI), to include dizziness, light headedness or memory loss, that are etiologically related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the Veteran's right shoulder disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5009-5201.

2.  The criteria for service connection for a bilateral arm disability, a neck disability and a back disability are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for the residuals of a TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation 

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period on appeal, the Veteran was assigned a 10 percent evaluation for a right shoulder disability (tendonitis) from January 22, 2007 to January 10, 2013 under Diagnostic Code 5019 for bursitis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

For the period beginning January 11, 2013, the Veteran was assigned a 20 percent evaluation for a right shoulder disability, recharacterized as bursitis, adhesive capsulitis and degenerative joint disease, under Diagnostic Code 5009-5201 for arthritis, other, evaluated under limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5009, 5201.

The Board will consider these separate evaluations as the same right shoulder disability.

Under Diagnostic Code 5019 and 5009 for bursitis and arthritis, respectively, the rating schedule provides for an evaluation based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5009, 5019.

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent disability is warranted for limitation of motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Limitation of motion of the arm to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity and a 30 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Limitation of motion of the arm to 25 degrees from the side warrants the schedular maximum evaluation of 30 percent for the minor extremity and 40 percent for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In June 2009 the Veteran was afforded a VA general medical examination.  The examiner noted that the Veteran was right-hand dominant.  There was joint swelling, effusion tenderness or laxity of the bilateral shoulders and pain with movement.  The examiner diagnosed tendonitis of the right shoulder and noted that the disability had moderate effects on the Veteran's ability to do chores, shop, and drive, and severe effects on the Veteran's ability to exercise.

In January 2013 the Veteran was afforded a VA shoulder and arm conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he was right-hand dominant and that he had daily flare-ups in which he was not able to use his right arm for 20 minutes to hours.

Range of motion of the right shoulder was flexion to 110 degrees with pain on motion and abduction to 75 degrees with pain at 70 degrees.  The Veteran was able to perform 3 repetitions without further limitation of motion.  The Veteran had functional loss or impairment including less movement than normal, incoordination and pain on movement.  He also had localized tenderness or pain on palpation and guarding.  His muscle strength was normal and there was no ankylosis.  The Veteran was unable to perform rotator cuff tests due to limited range of motion and pain.  The examiner diagnosed arthritis.

A review of the post-service treatment records shows complaints of pain and limitation of motion consistent with those reported in the VA examinations.

Based on the above evidence, the Board finds that a 30 percent evaluation for the Veteran's right shoulder disability is warranted.  The January 2013 VA examination showed that abduction was limited to 75 degrees with objective evidence of pain at 70 degrees.  The Board finds that such limitation of motion is considered limitation of motion to midway between the side and shoulder level.  As the Veteran is right-hand dominant, a higher evaluation of 30 percent is warranted.

At no point does the evidence show that a higher evaluation of 40 degrees is warranted.  There is nothing of record to show that the Veteran's arm motion has been limited to less than 25 degrees from the side.

In summary, the Board finds that an increased evaluation of 30 percent, but no higher, based on limitation of motion is warranted at this time.

The Board has considered a staged rating, but finds the totality of the evidence shows a higher evaluation is not warranted at any point during the period on appeal.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's right shoulder disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for this disability.  In sum, there is no indication that the average industrial impairment from the Veteran's disability picture would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disabilities may be subject to service connection based on continuity of symptomatology.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his bilateral arm, neck, back and TBI residuals were the result of an August 1991 motor vehicle accident that occurred during the Veteran's active duty service.

A review of the Veteran's service treatment records shows records from the August 1991 motor vehicle accident, which notes pain in the right shoulder, neck and back.  

Post-service treatment records show complaints of and treatment for degenerative arthritis of the neck and back, bilateral carpal tunnel syndrome and radiculopathy of the upper extremities, and complaints of dizziness, light headedness, and mild memory loss. 

An April 2007 VA treatment record notes that the Veteran's severe neck and back pain "could very well be related to injuries while in service."

In June 2009 the Veteran was afforded a VA general medical examination.  After a physical examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine and lumbar spine.  The examiner also noted numbness of the bilateral arms.  The examiner diagnosed a chronic condition causing loss of strength in the bilateral arms.

In a separate June 2009 VA neurological examination the examiner diagnosed weakness and numbness, not otherwise specified. 

In a June 2009 VA peripheral nerve examination the examiner noted no objective evidence of the Veteran's complaints.  The examiner noted that he could not explain the Veteran's symptoms by any injury that was suffered during military service without resorting to mere speculation.

In an addendum to the June 2009 VA peripheral nerve examination the examiner noted that EMG results showed bilateral median neuropathy at the wrists which would account for the Veteran's dysesthesias in the upper extremities but would likely be unrelated to the Veteran's motor vehicle accident.  The examiner stated that it would be mere speculation regarding the relationship of the Veteran's complaints of back, neck and upper extremity pain to the motor vehicle accident or other evidence that occurred during military service.

As noted in the October 2012 Board Remand, the June 2009 examinations and opinions were insufficient as they did not discuss the Veteran's specific complaints of back and neck pain, or pain of the bilateral upper extremities in service.

In January 2013 the Veteran was afforded VA neck, hand/finger, back and residuals of TBI examinations.

The neck and back examinations revealed diagnoses of intervertebral disc syndrome and degenerative joint disease.  The examiner opined that the Veteran's neck and back disabilities were "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided nearly identical rationale for both:

Review of the medical literature indicates as we age, the water and protein content of the cartilage of the body changes.  This change results in weaker, more fragile and thin cartilage.  Because both the discs and the joints that stack the vertebrae (facet joints) are partly composed of cartilage, these areas are subject to wear and tear over time (degenerative changes).  The gradual deterioration of the disc between the vertebrae is referred to as degenerative disc disease.

The hand/finger examination revealed a diagnosis of degenerative or traumatic arthritis and right hand carpal tunnel syndrome.  (The examiner claimed that the Veteran denied symptoms in the left hand and so nerve conduction studies were not conducted on the left side.)  The examiner opined that the Veteran's disabilities were "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale:

Veteran's nerve conduction study showed mild carpal tunnel right, which can account for his c/o numbness and pain in his right hand.  Review of medical literature indicates carpal tunnel syndrome is often the result of a combination of factors that increase pressure on the median nerve and tendon in the carpal tunnel, rather than a problem with the nerve itself.  Most likely the disorder is due to a congenital predisposition - the carpal tunnel is simply smaller in some people than in others.  Other contributing factors include overactivity of the pituitary gland; hypothyroidism; rheumatoid arthritis; mechanical problems in the wrist joint; work stress; repeated use of vibrating hand tools; fluid retention during pregnancy or menopause; injury to the wrist that causes swelling, or the development of a cyst or tumor in the canal.  Carpal tunnel syndrome is also associated with pregnancy and diseases such as diabetes, thyroid disease, or rheumatoid arthritis.  In some cases no cause can be identified.  No c/o upper extremity numbness until 05/2009.

The Board notes that the examiner does not acknowledge the Veteran's in-service injury and does not address the Veteran's contentions of constant pain since his accident.

As the Veteran's in-service injury was well-documented and included complaints of back, neck and arm pain, the Veteran has consistently reported pain since separation from active service, and the Veteran has current diagnoses of arthritis and carpal tunnel syndrome, the Board gives the benefit of the doubt to the Veteran and finds that service connection for a neck, back and bilateral arm disability are warranted.  The nature and extent of these problems are not before the Board at this time. 

With regard to the Veteran's claim for service connection for residuals of a TBI, preliminarily, the Board notes that this issue is considered separately from the previously granted claim for service connection for headaches.  The AMC previously granted service connection for tension headaches and the relevant VA examination noted that the headaches are probably associated with an acquired psychiatric disability.

The Board will address the remaining issues claimed: residuals of a TBI, which the Board will consider to encompass the Veteran's claims for service connection for memory loss, light headedness and dizziness.  The Board will not discuss headaches as they have already been service-connected.

The June 2009 VA general medical examination discussed above noted the Veteran as having vertigo, memory loss, residuals of head trauma, short-term memory loss and decreased concentration.  No definitive opinion was provided with regard to etiology of these claims.

In January 2013 the Veteran was afforded a residuals of TBI VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner opined that it "is at least as likely as not that he did suffer a very mild traumatic brain injury at" the time of the 1991 accident due to the reports of "feeling disoriented for approximately 30 minutes after the event."  However, the examiner also noted that the Veteran "does not currently have any residuals of traumatic brain injury" as there was no "loss of consciousness in the 1991 MVA, and his clear recall of the events both before and after the accident argue against the possibility of traumatic brain injury occurrence."  

The examiner also points out that "there are notes in his record which are temporally proximate to the accident in which the Veteran denies ever having had two of the symptom(s) he now claims to be TBI residuals, namely dizziness and loss of memory.  (December 1991 and April 1993 he denies having dizziness and denies having loss of memory)."  The examiner also provided the following rationale:

The natural course of a concussion is one of improvement.  The onset of symptoms months/years after a very mild traumatic brain injury is not typical of the expected course of this injury.  It is this examiner's opinion that the patient's current memory loss, dizziness/lightheadedness, and headaches are less likely than not due to his possible history of very mild TBI.

The Board finds the January 2013 VA TBI examination to be highly probative evidence against the claim.  The examiner addressed the Veteran's in-service injury and providing detailed rationale with regard to the opinion that the Veteran suffered only a mild TBI in-service.  The examiner also acknowledged the Veteran's current symptoms and explained why it is less likely than not (less than 50% chance) that the Veteran's current symptoms that had their onset significantly after the 1991 accident are related to the in-service injury.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for residuals of a TBI is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claims for entitlement to service connection for a bilateral arm disability, neck disability and back disability are being granted in full.  Accordingly, a discussion of the duties to notify and assist as they relate to those issues is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in February 2007, December 2012 and April 2013 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues of entitlement to service connection for residuals of a TBI and entitlement to an increased evaluation for a right shoulder disability.  VA provided the Veteran with examinations in June 2009 and January 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to an evaluation of 30 percent for a right shoulder disability is granted.

Entitlement to service connection for a bilateral arm disability is granted.

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for residuals of a TBI is denied.


REMAND

The claims for entitlement to service connection for a bilateral leg disability and pelvis disability, as well as the claim for entitlement to a TDIU require further development.

The Veteran asserts that his bilateral leg disability and pelvis disability are a result of his active duty service, to include 1991 and 2003 accidents.

A January 2007 VA medical record notes the Veteran as having lumbar degenerative disc disease with radiculopathy bilaterally.  

The Veteran was afforded a VA General Medical examination in June 2009.  The Veteran was diagnosed with knee arthralgia, degenerative joint disease of the bilateral hips, numbness of the bilateral legs, and a chronic condition causing loss of strength of the bilateral legs.  No definitive opinion regarding etiology was provided.

These issues were not clearly addressed in the January 2013 VA examinations.

The Board finds that a remand is required in order to determine if the Veteran has current disabilities and whether those disabilities are etiologically related to his active duty service.

With regard to the Veteran's claim for entitlement to a TDIU, as discussed above, the Veteran was granted an increased evaluation for a right shoulder disability and service connection for a neck, back and bilateral arm disability.  Further, the issues of entitlement to service connection for a bilateral leg disability and pelvic disability are being remanded for additional development.

Giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

In this regard, it is important for the Veteran to understand that the Board's actions in this case (the grants cited above) have been based on the Veteran providing truthful statements to VA regarding the nature and extent of his condition and providing the benefit of the doubt.  Indications of embellishment would have consequences in this case regarding all claims before VA.  The Veteran must provide accurate information to examiners cited below.   


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA leg examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  The examiner should determine if there is a current diagnosis of a leg disability.  The examiner should specifically include if there is any radiculopathy of the lower extremities, or arthritis of the joints of the lower extremities.  If there is a current disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current leg disability (if one is found) began during service or is otherwise linked to service. 

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

2.  Schedule the Veteran for a VA pelvic/hip conditions examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  The examiner should determine if there is a current diagnosis of a pelvic or hip disability.  The VA examiner should specifically address whether the Veteran has arthritis of the hips.  If there is a current disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current pelvic/hip disability (if one is found) began during service or is otherwise linked to service. 

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Thereafter, the issues of service connection should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

4.  After the readjudication of the issues of service connection, readjudicate the claim of entitlement to a TDIU.  The RO/AMC should undertake any additional development that it deems necessary, including obtaining a VA examination that addresses all of the Veteran's now service connected disabilities and how it impacts the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service connected disabilities, standing alone, cause his unemployment.

5.  If the claim for a TDIU remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


